DETAILED ACTION
This is a first Non-Final Office action for the reissue application control No. 16/354,981. In a preliminary amendment filed on 3/15/2019, the applicant amended claims 1, 4-12 and 14 and canceled claims 2-3. Claims 13 and 15-20 are original. Thus claims 1 and 4-20 are pending in this application, among those claims 1 and 14 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,170,676 (the ‘676 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Information Disclosure Statements (IDSs)
IDSs filed on 3/15/2019, 6/26/2020 and 1/20/2021 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

Status of the Claims
	The following is the current status of the claims: 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 9,793,457. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of this application are claiming a similar structure of a light emitting device package as claims 1-20 of the U.S. Patent No. 9,793,457 and/or differences are insignificant. For example, claims 1 of this reissue application and claim 2 of the U.S. Patent No. 9,793,457 both include a light emitting package having a first lead frame; a second lead frame spaced apart from the first lead frame; a body on the first lead frame and the second lead frame including a first cavity which exposes a portion of an upper surface of the first lead frame, a second cavity which exposes a portion of an upper surface of the second lead frame, and a spacer disposed between the first lead frame and the second lead frame; at least one light emitting device disposed in the first cavity; and a protection device disposed in the second cavity, wherein the second cavity is disposed on a first inside surface of the first cavity, and the first inside surface of the first cavity is connected to an upper surface of the spacer, and wherein an area of a bottom surface of the first cavity is equal to or less than 40% of entire area of the body. There are some minor differences, however, these differences are obvious to an ordinarily skilled artisan. 

Allowable Subject Matter
 	Claims 1 and 4-20 contain allowable subject matters.

The prior art of record fails to teach or render obvious the inclusion of the limitation that a protection device is disposed on the exposed portion of the upper surface of the second lead frame and a reflection molding portion on the protective device as recited in independent claims 1 and 14.

Closest prior art of record are 2012/0275186 and 2015/0171282. However, prior art of record 2012/0275186 does not teach a protection device 150 disposed on a second lead frame as recited in independent claims 1 and 14, but rather it teaches a protection device (zener diode 150) disposed on the body 103. It also does not teach a reflection molding portion on the protective device. Prior art of record 2015/0171282 does not teach a protective device disposed on a second lead frame, nor it teaches a reflection molding portion on the protective device. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-17481748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on 313-446-4825.  

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991




Conferees:

Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991